DETAILED ACTION

Drawings
The drawings were received on 16 June 2022.  These drawings are acceptable.

Response to Arguments
Applicant’s arguments, see pages 8-9, filed 16 June 2022, with respect to claims 1, 8, and 15 have been fully considered and are persuasive.  The rejection of claims 1-20 has been withdrawn. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
   Prior art was not relied upon to reject claims 1-20 because the prior art of record fails to teach and or make obvious the following:
      Claims 1-7:  Providing a particulate sensor wherein the second set of sensing elements and the third set of sensing elements are arranged in at least one of circumferentially about a center defined by the second light sensor or in a ladder pattern in combination with all of the remaining limitations of the claim.
      Claims 8-14:  Providing a particulate sensor assembly comprising a particulate sensor containing a second set of sensing elements and a third set of sensing elements arranged in at least one of circumferentially about a center defined by the second light sensor or in a ladder pattern in combination with all of the remaining  limitations of the claim.
      Claims 15-20:  Providing a gas turbine engine having a particulate sensor containing a second set of sensing elements and a third set of sensing elements arranged in at least one of circumferentially about a center defined by the second light sensor or in a ladder pattern in combination with all of the remaining  limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
   US 2019/0221094 (Birnkrant et al.) disclose a chamberless air quality monitor with temperature sensing.
   US 10,845,294 (Lincoln et al.) disclose systems and methods for particulate ingestion sensing in gas turbine engines.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL SEAN LARKIN whose telephone number is (571)272-2198. The examiner can normally be reached M-F 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL S LARKIN/Primary Examiner, Art Unit 2856